                        UNITED STATES DISTRICT COURT
                                                                              FILED
                                                                              JAN 3
                            DISTRICT OF MONTANA                                          1 2019
                             MISSOULA DIVISION                            Clefk, U.s    ..
                                                                            District OD1str1ct C
                                                                                      fM        ourt
                                                                                 Missoui~ntana




  UNITED STATES OF AMERICA,                  9:18-PO-5060-JCL
                                             Ticket Number: F5171435
                     Plaintiff,              36 CFR 261.55(8)
                                             BIKING ON A HORSE TRAIL
  vs.                                        Location Code: MIO

  ELLEN M. SIPPEL,                           Disposition Code: PP

                     Defendant.              ruDGMENT IN A CRIMINAL CASE


The Defendant, Ellen M. Sippel, was present in court and entered a plea of no contest
to the charge of: 36 CFR 261.55(8) BIKING ON A HORSE TRAIL.

        The court imposes the following sentence pursuant to the Sentencing
  Reform Act of 1984:
               1. Defendant must pay a fine in the amount of $20.00 plus $30.00
  Special Assessment for a total of $50.00. The fine has been paid in full, receipt
  number MTX9-13095.
        Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
  of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
  imposed in this case to a United States District Court Judge within fourteen (14)
  days after entry of judgment, by filing with the Clerk of District Court a statement
  specifying the judgment from which the appeal is taken, and by serving a copy of
  the statement upon the United States Attorney (personally or by mail) and filing a
  copy with Magistrate Judge Lynch. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the "original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court." Fed. R. Crim. P. 58(g)(2)(c).
Date of Imposition of Judgment: December 6, 2018.



Date Signed                                         ~c~~
                                                    United States Magistrate Judge
